         Case 3:20-cv-01822-MPS Document 1 Filed 12/08/20 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


TIM DAVIS,                                  :              CIVIL ACTION NO. 20-1822
                                            :
                             Plaintiff,     :
                                            :
                                            :
V.                                          :
                                            :
                                            :
                                            :
THE RUMSEY HALL SCHOOL, INC.                :
                                            :
                                            :
                             Defendant.     :              DECEMBER 8, 2020


                                          COMPLAINT


I.     Jurisdiction and Venue

       1.     Jurisdiction obtains pursuant to 28 U.S.C. § 1332(a).

       2.     The plaintiff resides in and is a citizen of Minnesota.

       3.     Defendant The Rumsey Hall School, Inc. is a non-stock corporation

formed pursuant to the laws of the State of Connecticut with its principal place of

business in the State of Connecticut.

       4.     The amount in controversy vastly exceeds the statutorily required

$75,000.00, exclusive of interest and costs.

       5.     Venue lies in this District pursuant to 28 U.S.C. § 1391(a) in that the

defendant resides in this District and a substantial part of the events, acts and

omissions giving rise to the plaintiff’s claims occurred in this District.
           Case 3:20-cv-01822-MPS Document 1 Filed 12/08/20 Page 2 of 12




       6.      The defendant’s acts and omissions alleged herein occurred while the

plaintiff was a minor, the action is brought within thirty years from the date the plaintiff

attained the age of twenty-one, and this action seeks damages caused by sexual

abuse, sexual exploitation and sexual assault; accordingly, this Complaint is timely filed

pursuant to Connecticut General Statutes § 52-577d.



II.    Parties

       7.      Rumsey Hall is an exclusive private boarding and day school for boys and

girls acting through and bound by the acts and omissions of its administrators and

faculty.

       8.      Tim Davis attended Rumsey Hall as a boarding student from the fall of

1988 to the spring of 1992, when he was 11-15 years old.

       9.      Prior to and during the time Tim attended Rumsey Hall, the school was

responsible for the health and wellbeing of the school’s students and the supervision,

discipline, hiring and firing of the school’s teachers and staff.



III.   First Claim for Relief (Negligence):

       10.     During the time Tim attended Rumsey Hall, the school employed a man

named Robert McGrew as the Dean of Students, and it provided him an office and an

apartment on the school campus.

       11.     During Tim’s attendance at Rumsey Hall, the defendant knew and should

have known that McGrew was a sexual predator and child molester who desired and

preyed on minor male students in the school’s care and custody.


                                              2
        Case 3:20-cv-01822-MPS Document 1 Filed 12/08/20 Page 3 of 12




       12.    Rumsey Hall teachers and administrators knew that McGrew was

inappropriately physically intimate with the boys in his care, frequently kissing them and

hugging them against their will.

       13.    Prior to and during Tim’s attendance at Rumsey Hall, Connecticut law

imposed upon the school a mandatory duty to report to child welfare authorities if there

was reasonable cause to believe that one or more students were being or had been

sexually abused by an employee of the school.

       15.    Prior to and during Tim’s attendance at Rumsey Hall, Connecticut law

imposed upon the school a mandatory duty to report to child welfare authorities if there

was reasonable cause to believe that one or more students were in danger of being

sexually abused by an employee of the school, even if there was no reasonable cause

to suspect that any such abuse had actually occurred.

       16.    Despite reasonable cause to believe that McGrew had sexually abused

and/or posed a danger of sexually abusing one or more boys, Rumsey Hall failed and

refused to report McGrew to child welfare authorities.

       17.    Despite reasonable cause to believe that McGrew had sexually abused

and/or posed a danger of sexually abusing one or more boys, Rumsey Hall failed and

refused to suspend or terminate McGrew’s employment at the school, or to warn boys

and their families of the risk of harm posed by McGrew, or to take any other steps to

protect boys from McGrew’s abuse.

       18.    At the time Tim attended Rumsey Hall, the school had a duty to ensure his

safety and to protect him from sexual abuse by (a) hiring, training, and supervising staff

who would not sexually abuse, and would not allow the sexual abuse of, students, (b)


                                            3
        Case 3:20-cv-01822-MPS Document 1 Filed 12/08/20 Page 4 of 12




suspending and terminating staff who posed a danger of sexually abusing students, and

(c) enforcing policies and practices to protect students from sexual abuse by staff.

       19.       Rumsey Hall breached its duties to hire, train, supervise and discipline

such employees and to enforce such policies.

       20.       As a direct and proximate result of Rumsey Hall’s failures and refusals to

comply with its duties to protect and warn vulnerable minor male students in its care and

custody, McGrew sexually abused, assaulted and exploited Tim while he was a student

at the school.

       21.       During Tim’s seventh and eighth grades, when he was 12-14 years old,

McGrew came into Tim’s dorm room at night and sexually molested him.

       22.       McGrew’s assaults included forced touching, fondling and masturbation of

Tim’s body, including his buttocks and his penis.

       23.       The assaults occurred approximately twice a week for a total of more than

100 separate acts of sexual exploitation, sexual abuse and sexual assault.

       24.       After molesting Tim, McGrew often moved across the room and molested

Tim’s roommate; Tim was forced to witness this abuse.

       25.       McGrew’s apartment was in the same house as the dorm where Tim

resided for seventh and eighth grades.

       26.       Rumsey Hall faculty and administrators knew and/or should have known

that McGrew entered Tim’s room at night approximately twice a week for two entire

school years.

       27.       In the fall of Tim’s ninth grade year, when he was 14 years old, McGrew

pushed Tim against the wall in the study hall, ordered Tim to put his hands over his


                                               4
         Case 3:20-cv-01822-MPS Document 1 Filed 12/08/20 Page 5 of 12




head, put his hand into Tim’s underwear, grabbed Tim’s penis, and hissed “Do you want

me to rip your dick off?”

       28.    When Tim was able to get away, he rushed into the restroom and sobbed.

       29.    Following McGrew’s attack in the study hall, Tim told Matt Hoeniger about

the assault and reported that McGrew had been sexually abusing him for years.

       30.    Hoeniger was then a teacher at the school and was Tim’s advisor. He

subsequently became the school’s headmaster.

       31.    Hoeniger reported to the school’s headmaster Thomas Farmen and

assistant headmaster Rick Spooner that McGrew had sexually assaulted Tim and had

been sexually assaulting him for years.

       32.    Following that report, Hoeniger, Farmen and Spooner intentionally failed

and refused to discipline, suspend or fire McGrew and failed to do anything else to

protect Tim for the remainder of his time at Rumsey Hall.

       33.    Hoeniger, Farmen and Spooner intentionally failed and refused to report

McGrew’s serial sexual abuse to the Connecticut Department of Children and Families

or to law enforcement, as mandated by law.

       34.    Hoeniger, Farmen and Spooner intentionally failed and refused even to

notify Tim’s parents that for more than two years their child had been sexually victimized

by the school’s dean of students and was at imminent risk of being abused for the

remainder of his time at Rumsey Hall.

       35.    At the time that Spooner intentionally failed and refused to protect Tim

from McGrew’s sexual abuse, he was obtaining a masters degree in counseling and




                                            5
        Case 3:20-cv-01822-MPS Document 1 Filed 12/08/20 Page 6 of 12




teaching a health class at Rumsey Hall focused on sex education, making his failure to

protect Tim even more reprehensible.

      36.     Instead of protecting Tim and complying with their mandatory reporting

obligations, Hoeniger, Farmen and Spooner told McGrew that Tim was the boy who

reported the abuse, thus identifying the child who ratted him out and giving McGrew

even more incentive to sexually abuse and threaten Tim.

      37.     This last act of grossly irresponsible and intentional conduct led directly to

McGrew’s next assault on Tim a few weeks later.

      38.     McGrew cornered Tim in his office with the door closed, pushed Tim

against the corner of the desk, reached into Tim’s underwear, grabbed Tim’s penis, and

demanded “Who the fuck did you tell? Who are you talking to?”

      39.     Tim was subjected to the constant threat and fear for the remainder of his

ninth grade year that McGrew would resume the abuse and would punish and assault

him again for reporting.

      40.     According to a May 3, 2019 letter from then-headmaster Hoeniger and the

chair of Rumsey Hall’s board of trustees Nicholas Solley to members of the Rumsey

community, the school conducted an investigation into child sexual abuse at the school.

      41.     The investigation found that Robert McGrew was a pedophile who

molested multiple children at the school.

      42.     The letter admitted “confidential insurance company settlements in 2001

and 2016” paid to three of McGrew’s victims.

      43.     These victims are in addition to Tim, Tim’s roommate and other boys at

the school.


                                             6
        Case 3:20-cv-01822-MPS Document 1 Filed 12/08/20 Page 7 of 12




      44.    McGrew sexually assaulted and abused some of his victims after Tim

reported the abuse to Hoeniger and Hoeniger reported it to Farmen and Spooner.

      45.    Even though Hoeniger, Farmen and Spooner have known since 1992 that

McGrew sexually assaulted and abused Tim, neither they nor anyone else at the school

ever informed Tim’s parents.

      46.    Even though Hoeniger, Farmen and Spooner have known since 1992 that

McGrew sexually assaulted and abused Tim, the school failed and refused to report

McGrew to DCF or law enforcement until sometime after 2017.

      47.    To this day, as a result of the school’s intentional failure and refusal to

comply with its mandatory reporting obligations, McGrew has suffered no criminal

consequences for his serial sexual abuse of multiple minor boys.

      48.    Even though Hoeniger, Farmen and Spooner have known since 1992 that

McGrew sexually assaulted and abused Tim, and even though other Rumsey Hall

administrators have known since at least 2001 that McGrew had sexually assaulted and

abused at least one other boy, no one from Rumsey Hall ever reached out to Tim about

the abuse until 2019.

      49.    The school’s intentional failure to reach out to Tim to acknowledge and

validate that he was victimized has exacerbated his pain and suffering.

      50.     The school’s intentional failure to behave responsibly to protect other

victims who McGrew abused after he abused Tim has caused Tim extreme guilt and

remorse.

      51.    McGrew’s sexual abuse and Rumsey Hall’s failure and refusal to stop it

have caused Tim severe and permanent pain and suffering.


                                             7
         Case 3:20-cv-01822-MPS Document 1 Filed 12/08/20 Page 8 of 12




       52.    As a result of McGrew’s sexual abuse and Rumsey Hall’s failure and

refusal to stop it, Tim suffered suicidal ideation and a near suicide attempt shortly after

he graduated in 1992. He was 15 years old.

       53.    As a result of McGrew’s sexual abuse and Rumsey Hall’s failure and

refusal to stop it, Tim has suffered from alcohol and substance abuse and dependence,

and he has required in-patient and out-patient psychiatric care.

       54.    As a result of McGrew’ sexual abuse, and of Rumsey Hall’s failure and

refusal to stop it, Tim’s ability to engage in normal life activities has been permanently

impaired and he has been and will be unable to lead and enjoy a normal life.

       55.    As a result of McGrew’ sexual abuse, and of Rumsey Hall’s failure and

refusal to stop it, Tim’s academic performance in high school and college suffered

catastrophically.

       56.    As a result of McGrew’ sexual abuse, and of Rumsey Hall’s failure and

refusal to stop it, Tim has suffered, and will continue over the course of his lifetime to

suffer, mental, physical and emotional injuries, some or all of which are permanent,

including severe emotional distress, pain and anguish, loneliness, depression, anxiety,

feelings of abandonment, humiliation, embarrassment, panic, sexual dysfunction, hyper-

vigilance, lack of ability to trust, shame, low self-esteem, self-loathing, nightmares,

insomnia, PTSD, problems relating to others and in maintaining healthy intimate

relationships, and thoughts of harming and killing himself.

       57.    As a result of McGrew’ sexual abuse, and of Rumsey Hall’s failure and

refusal to stop it, Tim has incurred, and will continue to incur, out-of-pocket economic

damages for mental health therapy and other costs of physical and psychological care,


                                              8
        Case 3:20-cv-01822-MPS Document 1 Filed 12/08/20 Page 9 of 12




and he has suffered, and will in the future suffer, destruction and impairment of his

career and professional opportunities, and past, present and future lost income.

       58.    Tim’s injuries and damages were caused by the negligence of Rumsey

Hall in the ways previously described and in the following ways:

              a.     Rumsey Hall employed a pedophile, and allowed that pedophile

                     free reign to gratify his perverse sexual desires by molesting young

                     vulnerable boys in the school’s care and custody;

              b.     Rumsey Hall failed and refused to supervise, discipline, report or

                     fire McGrew even though there was reasonable cause to believe

                     that he was a child molester;

              c.     Despite actual and constructive knowledge that McGrew was

                     sexually abusing Tim and other boys, Rumsey Hall failed and

                     refused to prevent the abuse or to come to Tim’s aid; and

              d.     Rumsey Hall failed to warn Tim and his parents of the risk of harm

                     to which he was subjected while attending the school.

       59.    Rumsey Hall failed to use reasonable care to protect Tim from the

foreseeable and actually foreseen catastrophic pain and suffering caused by repeated

and years-long sexual abuse inflicted by the school’s dean of students.

       60.    Rumsey Hall owed Tim a duty of care, it breached that duty, its breach

caused Tim to be repeatedly sexually assaulted, abused, and exploited, and Tim

suffered damages as a result.




                                            9
           Case 3:20-cv-01822-MPS Document 1 Filed 12/08/20 Page 10 of 12




IV.       Second Claim for Relief (Negligent Infliction of Emotional Distress):

          1.    Paragraphs 1 through 60 of the First Claim for Relief are hereby

incorporated as Paragraph 1 of this Second Claim for Relief.

          2.    Rumsey Hall created an unreasonable risk of causing Tim emotional

distress.

          3.    Tim suffered distress, and his distress was foreseeable.

          4.    The emotional distress was severe enough that it might result in illness or

bodily harm.

          5.    Rumsey Hall’s conduct was the cause of Tim’s distress.



V.        Third Claim for Relief (Recklessness):

          1.    Paragraphs 1 through 60 of the First Claim for Relief are hereby

incorporated as Paragraph 1 of this Third Claim for Relief.

          2.    Rumsey Hall was consciously aware of the fact that it created a

substantial risk to Tim.

          3.    Notwithstanding Rumsey Hall’s conscious awareness of the risk to Tim, it

failed to take necessary and appropriate steps to reduce or eliminate the risk and/or it

took affirmative steps to exacerbate the risk and to make harm and injury to Tim more

likely.

          4.    The injuries suffered by Tim were caused by the reckless or callous

indifference, or the wanton misconduct, of Rumsey Hall.




                                             10
        Case 3:20-cv-01822-MPS Document 1 Filed 12/08/20 Page 11 of 12




VI.    Fourth Claim for Relief (Intentional Infliction of Emotional Distress):

       1.      Paragraphs 1 through 60 of the First Claim for Relief are hereby

incorporated as Paragraph 1 of this Fourth Claim for Relief.

       2.      Rumsey Hall knew or should have known that emotional distress was the

likely result of its conduct.

       3.      Rumsey Hall’s conduct was extreme and outrageous.

       4.      Rumsey Hall’s conduct was the cause of Tim’s distress.

       5.      The emotional distress sustained by Tim was severe.



VII.   PRAYER FOR RELIEF

       Wherefore, the plaintiff prays for the following relief:

       1. Compensatory damages;

       2. Punitive damages; and

       3. Such other relief as the Court deems just and proper.



                                           PLAINTIFF TIM DAVIS



                                           BY s/Antonio Ponvert III
                                           ANTONIO PONVERT III ct 17516
                                           KOSKOFF, KOSKOFF & BIEDER, P.C.
                                           350 FAIRFIELD AVENUE
                                           BRIDGEPORT, CT 06604
                                           Tel: 203-336-4421
                                           (203)368-3244 (facsimile)
                                           aponvert@koskoff.com




                                              11
      Case 3:20-cv-01822-MPS Document 1 Filed 12/08/20 Page 12 of 12




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT



TIM DAVIS,                              :              CIVIL ACTION NO. 20-1822
                                        :
                          Plaintiff,    :
                                        :
                                        :
V.                                      :
                                        :
                                        :
                                        :
THE RUMSEY HALL SCHOOL, INC.            :
                                        :
                                        :
                          Defendant.    :              DECEMBER 8, 2020



                             DEMAND FOR JURY TRIAL


     Pursuant to Fed. R. Civ. P. 38, the plaintiff demands a trial by jury on all issues.



                                                 THE PLAINTIFF


                                                 By /s/ Antonio Ponvert III
                                                    Antonio Ponvert III
                                                    Federal Bar No. ct 17516
                                                    Koskoff Koskoff & Bieder
                                                    350 Fairfield Avenue
                                                    Bridgeport, Connecticut 06604
                                                    TEL: 203-336-4421
                                                    FAX: 203-368-3244
                                                    Email: aponvert@koskoff.com




                                            12
